            Case 2:19-cv-01915-GMN-EJY Document 2 Filed 10/30/19 Page 1 of 3




1    Christopher W. Mixson, Esq. (Nev. Bar No. 10685)
     Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
2    5594-B Longley Ln.
     Reno, NV 89511
3    (775) 853-6787
4    cmixson@wrslawyers.com

5    Allison N. Melton (CO Bar No. 45088), pro hac vice application to be submitted
     Center for Biological Diversity
6    P.O. Box 3024
7    Crested Butte, CO 81224
     (970) 309-2008
8    amelton@biologicaldiversity.org
9    Attorneys for Plaintiff
10   (additional counsel on signature page)

11
                                 UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13                                    SOUTHERN DIVISION

14
     CENTER FOR BIOLOGICAL DIVERSITY;       )           Case No. 2:19-cv-01915
15                                          )
16         Plaintiffs,                      )           CERTIFICATE OF
                                            )           INTERESTED PARTIES
17
           v.                               )
18                                          )
19   UNITED STATES BUREAU OF LAND           )
     MANAGEMENT,                            )
20
                                            )
21         Defendant.                       )
22   ______________________________________ )

23
24
25
26
27
28
              Case 2:19-cv-01915-GMN-EJY Document 2 Filed 10/30/19 Page 2 of 3




1             Pursuant to Fed. R. Civ. P. 7.1, the undersigned, counsel for Plaintiff Center for

2    Biological Diversity, certifies that the Center for Biological Diversity is a nonprofit organization

3    that has no parent corporation, and that no publicly held corporation owns 10% or more of its

4    stock.

5             Pursuant to LR 7.1-1, the undersigned, counsel for Plaintiff Center for Biological

6    Diversity, certifies that the following may have an interest in the outcome of this case:

7    Ioneer Corporation, and Paradigm Minerals USA Corporation, which were authorized by

8    the United States Bureau of Land Management to conduct the mineral exploration activities at

9    issue in this case.

10
              Dated October 30, 2019                Respectfully submitted,
11
                                                    /s/ Christopher W. Mixson
12                                                  Christopher W. Mixson, Esq. (Nev. Bar No. 10685)
13                                                  Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
                                                    5594-B Longley Ln.
14                                                  Reno, NV 89511
                                                    (775) 853-6787
15                                                  cmixson@wrslawyers.com
16
                                                    Allison N. Melton (CO Bar No. 45088)
17                                                  Center for Biological Diversity
                                                    P.O. Box 3024
18                                                  Crested Butte, CO 81224
19                                                  (970) 309-2008
                                                    amelton@biologicaldiversity.org
20                                                  (pro hac vice application to be submitted)
21                                                  Marc D. Fink (MN Bar # 343407)
22                                                  Center for Biological Diversity
                                                    209 East 7th Street
23                                                  Duluth, Minnesota 55805
                                                    (218) 464-0539
24                                                  mfink@biologicaldiversity.org
25                                                  (pro hac vice application to be submitted)

26                                                  Roger Flynn (CO Bar # 21078)
                                                    Western Mining Action Project
27                                                  P.O. Box 349, 440 Main Street, #2
28                                                  Lyons, CO 80540



                                                       1
     Case 2:19-cv-01915-GMN-EJY Document 2 Filed 10/30/19 Page 3 of 3




1                                 (303) 823-5738
                                  wmap@igc.org
2                                 (pro hac vice application to be submitted)
3                                 Attorneys for Plaintiff
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                     2
